Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Following a tier II disciplinary hearing, petitioner was found guilty of violating facility correspondence procedures. He commenced this CPLR article 78 proceeding challenging this determination. Since the determination was rendered, it has been administratively reversed and all references to the charge and the hearing have been expunged from petitioner’s institutional records. Insofar as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the petition is dismissed as moot (see, Matter of Curtis v Goord, 274 AD2d 808; Matter of Maldonado v Miller, 259 AD2d 912).
Mercure, J.P., Crew III, Carpinello, Mugglin and Rose, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.